Citation Nr: 1028301	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-33 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for hiatal hernia with gastroesophageal reflux 
disease.

2.  Entitlement to an initial compensable disability rating for 
fasciculation syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for tinnitus, 
assigning a 10 percent evaluation, hiatal hernia with 
gastroesophageal reflux disease (GERD), assigning a 10 percent 
evaluation, bilateral pes planus, assigning a noncompensable 
evaluation, left foot hallux valgus, assigning a noncompensable 
evaluation, right foot hallux valgus, assigning a noncompensable 
evaluation, and fasciculation syndrome, assigning a 
noncompensable evaluation, all effective July 29, 2006; and 
denied service connection for bilateral hearing loss and 
cellulitis of the bilateral lower extremities.  In February 2007, 
the Veteran submitted a notice of disagreement (NOD) for the 
issues of hiatal hernia with GERD, fasciculation syndrome, and 
bilateral hearing loss.  He subsequently perfected his appeal for 
the issues of hiatal hernia with GERD and fasciculation syndrome 
in October 2007.  His case is currently under the jurisdiction of 
the RO in Pittsburgh, Pennsylvania.

The Veteran did not perfect his appeal for bilateral hearing 
loss.  Thus, this issue is not in appellate status and will not 
be addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of an NOD initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 9) after a statement of the case is 
issued by VA).

In a June 2006 rating decision, the RO in Pittsburgh, 
Pennsylvania increased the Veteran's disability rating for hiatal 
hernia with GERD to 30 percent, effective July 29, 2006.  Because 
the RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 2010,  the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for hiatal hernia with GERD is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action on his part is 
required.


FINDING OF FACT

The Veteran's service-connected fasciculation syndrome is 
manifested by moderate symptoms, including constant muscle 
twitches over his entire body and muscle soreness.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of 
a disability rating of 10 percent, but no higher, for 
fasciculation syndrome have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.124a, Diagnostic Code 8103 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim decided 
herein.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in May 2006 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio 
at 187.

Further, the May 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA examination report, 
and VA treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to his claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The Veteran was afforded a pre-discharge examination in 
May 2006.  The examiner obtained a history from the Veteran and 
provided a thorough physical examination.  The examiner also 
reviewed treatment records and electromyography (EMG) test 
results from April and May 2005 in-service neurology 
consultations.  Thus, the Board finds that the May 2006 
examination is adequate for determining the disability rating 
for the Veteran's service-connected fasciculation syndrome.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that 
a medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of the 
claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected fasciculation syndrome since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination for fasciculation syndrome is not necessary at this 
time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned an initial noncompensable 
evaluation under Diagnostic Code 8103 for his service-connected 
fasciculation syndrome.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

Where a veteran has been diagnosed as having a specific condition 
and the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by analogy to 
closely-related diseases or injuries in which not only the 
functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2009).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, the Veteran's diagnosis is not specified in the 
Rating Schedule.  Thus, the Veteran has been rated by analogy 
under Diagnostic Code 8103 for a convulsive tic.  Under 
Diagnostic Code 8103, symptoms are rated as mild, moderate, or 
severe, depending upon the frequency, severity, and muscle groups 
involved.  See 38 C.F.R. § 4.124a, Diagnostic Code 8103, Note 
(2009).  A noncompensable rating is assigned for mild symptoms.  
A 10 percent rating is assigned for moderate symptoms.  Finally, 
a 30 percent evaluation is assigned for severe symptoms.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8103 (2009).

As noted above, the Veteran underwent a VA examination to 
evaluate his fasciculation syndrome in May 2006.  The examiner 
noted the Veteran's complaints of muscle twitching affecting his 
entire body.  The Veteran did not report any treatment, time lost 
from work, headaches, or other symptomatology.  The examiner did 
not observe any fasciculations on physical examination.  He 
diagnosed the Veteran with fasciculation syndrome, more likely 
than not benign.

The Veteran was also treated in service by a neurologist in April 
and May 2005.  At that time, the neurologist performed EMG 
testing and thoroughly evaluated the Veteran.  EMG test results 
were unremarkable.  The Veteran reported no muscle weakness, 
dysesthesias, change to handwriting, or difficulty with fine 
motor skills.  Although the Veteran complained of ongoing muscle 
twitches, the neurologist did not observe any skin movement 
associated with the Veteran's reported muscle twitches.  The 
neurologist diagnosed the Veteran with benign fasciculation 
syndrome.

With resolution of reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran's fasciculation syndrome has 
resulted in moderate symptoms.  The Board finds the Veteran's 
statements and testimony regarding manifestations of his 
fasciculation syndrome credible.  He is also competent to report 
the symptoms.  Specifically, the Veteran reports experiencing 
constant muscle twitches over his entire body.  This moderate 
level of severity equates to the symptoms set forth in the 
criteria for a 10 percent rating.  Accordingly, the Board finds 
that his symptoms more closely approximate a 10 percent rating 
for fasciculation syndrome throughout the entire appeal period.

However, although a higher initial rating is warranted for the 
entire appeal period, the evidence of record does not reflect 
symptomatology of fasciculation syndrome that would meet the 
criteria for a rating in excess of 10 percent for any period of 
time during the pendency of this claim.  While the evidence of 
record demonstrates moderate symptoms, it does not reflect severe 
symptoms.  The Veteran does not complain of muscle weakness or 
other functional impairment.  Notably, at his March 2010 hearing, 
the Veteran reported that his fasciculation syndrome had no 
effect on his ability to perform his duties as a police office 
and that he had not sought any treatment for his muscle twitches.  
As such, a higher rating of 30 percent is not warranted.

The Board has reviewed the remaining diagnostic codes relating to 
neurological disabilities.  However, none of the other diagnostic 
codes are applicable.  As such, an increased rating cannot be 
assigned under Diagnostic Codes 8000-8100 or 8104-8914.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8000-8100, 8104-8914 (2009).

Further, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology warranted 
other than a 10 percent rating throughout the appeal period.  As 
such, assignment of staged ratings is not warranted.  See 
Fenderson, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected fasciculation 
syndrome, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  
Significantly, the rating criteria under Diagnostic Code 8103 
contemplate a range of factors, including frequency, severity, 
and the muscle groups involved.  As the Veteran's disability 
picture is contemplated by the rating schedule, the threshold 
issue under Thun is not met.

Further, the evidence fails to show that the Veteran's disability 
picture exhibits any of the above-referenced "governing norms."  
Notably, the Veteran testified that his fasciculation syndrome 
has not affected his ability to perform his duties as a police 
officer.  As such, his service-connected disability has no effect 
on his employment.  Thus, the Board finds that the Veteran's 
service-connected fasciculation syndrome has not been shown to 
cause marked interference with employment beyond that 
contemplated by the rating schedule.  Additionally, it has not 
necessitated frequent periods of hospitalization.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.



ORDER

Entitlement to an initial disability rating of 10 percent for 
fasciculation syndrome is granted for the entire appeal period, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim of 
entitlement to a disability rating in excess of 30 percent for 
hiatal hernia with GERD.

The Veteran was examined for his hiatal hernia with GERD most 
recently in November 2008.  Since the time of that examination, 
there is evidence that the Veteran's service-connected disability 
may have increased in severity.  Specifically, at his March 2010 
hearing, the Veteran indicated that his hiatal hernia with GERD 
continues to get worse and that it has increased in severity 
since the 2008 VA examination.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  As such, the Board finds 
that a new VA examination is warranted to determine the current 
state of the Veteran's hiatal hernia with GERD.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of the Veteran's updated treatment 
records for hiatal hernia with GERD, VA and 
non-VA, should be obtained and added to the 
claims folder.

2.  The Veteran should be scheduled for a VA 
compensation examination with an appropriate 
expert in order to determine the severity of 
his hiatal hernia with GERD.  The claims 
folder must be made available to the examiner 
for review of pertinent documents therein in 
connection with the examination.  The 
examination report must reflect that such a 
review was conducted.  All indicated studies 
should be completed.

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraphs above, the 
claim of entitlement to an initial evaluation 
in excess of 30 percent for hiatal hernia 
with GERD should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the issue should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


